

Exhibit 10.9




«fullname»


RESTRICTED STOCK UNIT AGREEMENT    


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of this 1st
day of May, 2018, between AMERICAN NATIONAL INSURANCE COMPANY, a Texas insurance
company (the “Company”), and «fullname» (the “Recipient”).


1.    Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK AND
INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement and
upon execution of this Agreement, seven hundred fifty (750) restricted stock
units (“Restricted Stock Units”) shall be issued to the Recipient as hereinafter
provided subject to certain restrictions thereon. The Recipient hereby: (i)
accepts the Restricted Stock Units, subject to the terms and conditions of this
Agreement; and (ii) acknowledges receipt of a copy of the Plan and agrees that
this award of Restricted Stock Units shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof.
 
2.    Vesting and Settlement.


(a)    Vesting by Required Service. Provided that the Recipient serves
continuously as a director or advisory director of the Company until such date,
the Restricted Stock Units shall become vested (then, “Vested RSUs”) on May 1,
2019 (“Required Service”):


(b)    Vesting by Retirement, Death or Disability. Notwithstanding anything to
the contrary in Section 2(a), if Recipient has served continuously as a director
or advisory director of the Company until such date, any Restricted Stock Units
which had not previously vested shall become vested on the first to occur of
Retirement, Death or Disability, each as defined below:


(i)
“Retirement” shall occur on the effective date of the Recipient’s retirement as
a director or advisory director of the Company at or after attaining the age of
65.



(ii)
“Death” shall be the date of the Recipient’s death.



(iii)
“Disability” shall be the date the Company determines, in good faith, that, by
reason of a physical or mental condition which has existed for thirty days or
more, the Recipient is no longer able to perform the material duties of a
director or an advisory director of the Company.





Page 1 of 5

--------------------------------------------------------------------------------




(c)    Beneficiary upon Death. Notwithstanding anything to the contrary
contained in any will or testament previously or in the future executed by
Recipient, and not withstanding any other beneficiary designation or
instructions previously provided by Recipient, Recipient hereby designates the
following person as the beneficiary of any Restricted Stock Units vesting upon
Recipient’s Death:


Beneficiary
 
Street Address
 
City
 
State
 
Zip
 



Such beneficiary designation may be revoked or modified by written notice of
Recipient to the Company. If all of the beneficiary blanks below are not
completed and Recipient has not provided another valid beneficiary designation,
Recipient’s estate will be the beneficiary in the event of Recipient’s death. If
Recipient has provided or provides another valid designation of beneficiary for
any Restricted Stock Units vesting upon Recipient’s Death and a completed and
valid designation is not provided below, the other beneficiary designation will
be honored.


Any references to “Recipient” herein shall in the event of Recipient’s death
mean the beneficiary as provided in this Section 2(c).


(d)    Settlement of Vested RSUs.


(i)
Any Restricted Stock Units that become Vested RSUs shall be settled as soon as
administratively practicable after the date such Restricted Stock Units become
Vested RSUs. Subject to the provisions of Sections 2(d)(ii) and (iii) below,
Restricted Stock Units shall be settled by the Company by delivering a number of
shares (“Shares”) of the Company’s common stock, par value $1.00 per share, to
the Recipient equal to the number of Vested RSUs. The Company may issue the
Shares either in certificated or uncertificated form registered in the name of
the Recipient. Delivery of the Shares may be made to the Recipient in person at
the Company’s home office or to the Recipient’s last address reflected in the
records of the Company. Neither the Recipient nor any of the Recipient’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in the Vested RSUs which are settled in accordance with this
Section 2(d). Notwithstanding anything herein to the contrary, the Company has
no obligation to deliver any Shares if counsel to the Company determines that
such delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the



Page 2 of 5

--------------------------------------------------------------------------------




Company with, any securities exchange or association upon which the Company’s
common stock is listed or quoted. The Company shall in no event be obligated to
take any affirmative action to comply with any such law, rule, regulation or
agreement in order to cause the delivery of Shares.


(ii)
Recipient may elect to have all or a specified portion of the Vested RSUs
settled and converted to cash by completing, signing and delivering to the
Company a “Settlement Option Notice,” as described herein, in the manner and by
the deadline prescribed by the Settlement Option Notice. The Company shall
provide Recipient a Settlement Option Notice prior to the settlement of any
Vested RSUs. The Settlement Option Notice will provide options for Recipient to
elect to receive all or certain portions specified in the Settlement Option
Notice of the Vested RSUs in cash. Vested RSUs converted to cash as described in
this Section 2(d) will be converted at Fair Market Value, as defined in the
Plan, on the date on which the Restricted Stock Units vest.



(iii)
Unless the Recipient provides otherwise in the Settlement Option Notice, the
Company shall withhold all federal taxes, and may withhold any state, local and
other taxes, applicable to the vesting and settlement of Vested RSUs at the time
of such settlement. Such withholding shall be at rates required by and otherwise
in accordance with applicable laws and regulations. Unless Recipient provides
otherwise in the Settlement Option Notice, the Company shall obtain the cash
necessary for such withholding by reducing the number of Vested RSUs settled and
converting to cash those Vested RSUs which remain unsettled. If the Company’s
calculation of the number of Vested RSUs necessary to satisfy the tax
withholding obligations results in a fractional number of Vested RSUs, the
number of Shares to be issued shall be rounded down to the nearest whole number
and the number of Vested RSUs to be used to provide cash for the withholding
taxes shall be rounded up to the nearest whole number.



3.    Restrictions on and Limitations of Restricted Stock Units.


(a)    Restrictions on Transfer. Except for Restricted Stock Units which
transfer to Recipient’s beneficiary upon Recipient’s death, the Restricted Stock
Units, whether or not vested, may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of.


(b)    Forfeiture of Restricted Stock Units. In the event the Recipient’s
service as a director or an advisory director of the Company terminates for any
reason, other than


Page 3 of 5

--------------------------------------------------------------------------------




Retirement, Death or Disability, the Recipient shall, for no consideration,
forfeit all Restricted Stock Units which were not vested on such date.


(c)    Rights Associated With Units. Unless and until settled pursuant to this
Agreement, the Restricted Stock Units do not confer any dividend rights, voting
rights or any other rights as a shareholder of the Company. The Restricted Stock
Units shall be evidenced only by the books of the Company, and no certificate
shall be issued in respect thereof.


(d)    Corporate Acts. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The
prohibitions of Section 3(a) hereof shall not apply to the transfer of
Restricted Stock Units pursuant to a plan of reorganization of the Company, but
the stock, securities or other property received in exchange therefor shall also
become subject to the restrictions and provisions applicable to the original
Restricted Stock Units for all purposes of this Agreement.


4.    Securities Regulation. The Shares may not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws.


5.    Service Relationship. For purposes of this Agreement, the Recipient shall
be considered to be a director or an advisory director of the Company as long as
the Recipient remains a director or an advisory director of the Company or any
successor corporation. Any question as to whether and when there has been a
termination of such service, and the cause of such termination, shall be
determined by the Company, and its determination shall be final.


6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing and if made in accordance with any
form, content and timing requirements provided herein. In the case of the
Recipient, such notices or communications shall be effectively delivered if hand
delivered to the Recipient at his principal place of employment or if sent by
registered or certified mail to the Recipient at the last address he has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered if sent by registered or certified mail to the
Company at its principal executive offices.


7.    Construction and Administration. The Board of Directors of the Company has
the power to construe the Plan and this Agreement and to prescribe such rules
and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.




Page 4 of 5

--------------------------------------------------------------------------------




8.    Plan Summary & Prospectus. The Recipient acknowledges receipt of a Plan
Summary & Prospectus. The Recipient agrees that the Company shall have the
right, from time to time, to revise and amend the Plan Summary & Prospectus in
the Company’s sole and absolute discretion.


9.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Recipient.


10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all as of the date first above written.


AMERICAN NATIONAL INSURANCE COMPANY




By:    ________________________________________
James E. Pozzi
President and Chief Executive Officer




________________________________________
«signaturename», Recipient






Page 5 of 5